     Case 2:18-cv-08751-MCS-FFM Document 106 Filed 02/09/21 Page 1 of 3 Page ID #:2532


     1
 1       Adam Blair Corren, SBN: 183067
     2   Spencer D. Sinclair, SBN: 294340
 2       LAW OFFICES OF CORREN & CORREN
     3   3425 Brookside Road, Suite B
 3       Stockton, CA 95219
     4   Tel: (209) 478-2621
 4       Fax: (209) 478-3038
     5   acorren@correnlaw.com
 5       ssinclair@correnlaw.com
     6
 6       Attorneys for Plaintiff Christopher Dueker
     7
 7
     8   Christopher C. McNatt, Jr. (SBN 174559)
 8       cmcnatt@scopelitis.com
     9   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
 9       2 North Lake Avenue, Suite 560
 10      Pasadena, CA 91101
10       Tel: (626) 795-4700
 11      Fax: (626) 795-4790
11
 12      Charles Andrewscavage (Admitted Pro Hac Vice)
12       candrewscavage@scopelitis.com
 13      Jared Kramer (Admitted Pro Hac Vice)
13       jskramer@scopelitis.com
 14      SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
14       30 West Monroe Street, Suite 1600
 15      Chicago, IL 60603
15       Tel: (312) 255-7200
 16      Fax: (312) 422-1224
16
 17      Attorneys for Defendant, CRST EXPEDITED, INC.
17
 18
18       ADDITIONAL COUNSEL LISTED ON NEXT PAGE
 19
19
 20                                UNITED STATES DISTRICT COURT
20                                CENTRAL DISTRICT OF CALIFORNIA
 21
21       CHRISTOPHER DUEKER, on behalf Case No. 2:18-cv-08751-MCS-FFM
 22      of himself and all persons similarly
22       situated,
 23                                           JOINT STIPULATION OF
23                           Plaintiffs,      VOLUNTARY DISMISSAL WITH
 24                                           PREJUDICE TO PLAINTIFF’S
24                    vs.                     CLAIMS PURSUANT TO F.R.C.P.
 25                                           41(a)(1)(A)(ii)
25       CRST EXPEDITED, INC., and DOES
 26      1 through 50, inclusive,
26
 27                               Defendants.
27
 28
28
                                            Case No. 2:18-cv-08751-MCS-FFM
         Joint Stipulation of Voluntary Dismissal with Prejudice to Plaintiff’s Claims and Without Prejudice to the
                                     Class’ Claims Pursuant to F.R.C.P. 41(a)(1)(A)(ii)
 Case 2:18-cv-08751-MCS-FFM Document 106 Filed 02/09/21 Page 2 of 3 Page ID #:2533



 1 James H. Hanson (Admitted Pro Hac Vice)
   jhanson@scopelitis.com
 2 R. Jay Taylor, Jr. (Admitted Pro Hac Vice)
   jtaylor@scopelitis.com
 3 Elizabeth M. Bolka (Admitted Pro Hac Vice)
   ebolka@scopelitis.com
 4 SCOPELITIS GARVIN LIGHT HANSON & FEARY, P.C.
   10 West Market Street, Suite 1400
 5 Indianapolis, IN 46204
   Tel: (317) 637-1777
 6 Fax: (317) 687-2414
 7 Adam. C. Smedstad (SBN 303591)
   asmedstad@scopelitis.com
 8 SCOPELITIS GARVIN LIGHT HANSON & FEARY, P.C.
   3214 W. McGraw Street, Ste. 301F
 9 Seattle, WA 98199
   Tel: (206) 288-6192
10 Fax: (206) 299-9375
11
     Attorneys for Defendant, CRST EXPEDITED, INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        Case No. 2:18-cv-08751-MCS-FFM
     Joint Stipulation of Voluntary Dismissal with Prejudice to Plaintiff’s Claims and Without Prejudice to the
                                 Class’ Claims Pursuant to F.R.C.P. 41(a)(1)(A)(ii)
     Case 2:18-cv-08751-MCS-FFM Document 106 Filed 02/09/21 Page 3 of 3 Page ID #:2534


     1
 1                Plaintiff Christopher Dueker (“Plaintiff”), through his counsel of record, and
     2
 2       CRST Expedited, Inc. (“Defendant”), through its counsel of record, hereby stipulate
     3
 3       under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that Plaintiff’s claims and
     4
 4       causes of action against Defendants be dismissed with prejudice. The Parties also
     5
 5       stipulate that the class’ claims and causes of action against Defendant are dismissed
     6
 6       without prejudice. Each party will bear their own attorney’s fees and costs.
     7
 7
     8
 8                IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
     9
 9
 10      Dated: February 9, 2021                         LAW OFFICES OF CORREN
10                                                           & CORREN
 11
11
 12                                                      By:      /s/Adam Blair Corren
12                                                                Adam Blair Corren
 13                                                               Attorney for Plaintiff
13
 14
14
 15      Dated: February 9, 2021                         SCOPELITIS, GARVIN, LIGHT,
15                                                           HANSON & FEARY, P.C.
 16
16
 17                                                      By:      /s/Charles Andrewscavage
17
 18                                                               Charles Andrewscavage
18                                                                Attorney for Defendant
 19
19
 20                                     SIGNATURE CERTIFICATION
20
 21               I hereby certify that the content of this document is acceptable to Adam Blair
21
 22      Corren, counsel for Plaintiff, and that I have obtained the authorization from Adam
22
 23      Blair Corren to affix his electronic signature to this document.
23
 24
24
 25      Dated: February 9, 2021                                  /s/Charles Andrewscavage
25                                                                Charles Andrewscavage
 26
26
 27
27
 28      4812-6979-3755, v. 3
28
                                                              1
                                             Case No. 2:18-cv-08751-MCS-FFM
          Joint Stipulation of Voluntary Dismissal with Prejudice to Plaintiff’s Claims and Without Prejudice to the
                                      Class’ Claims Pursuant to F.R.C.P. 41(a)(1)(A)(ii)
